Citation Nr: 0112188	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder with somatization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In a November 1996 rating decision, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
generalized anxiety disorder with somatization.  During the 
pendency of this appeal, in a December 1999 rating decision, 
the RO increased the rating for the veteran's psychiatric 
disorder to 30 percent rating, effective from the date of 
receipt of the current claim.  In a January 2000 statement, 
the veteran indicated that he believed his disability was 
more consistent with a 50 percent rating.

The veteran and his wife testified at an RO hearing in April 
of 1997.

In reviewing the claims file, the Board notes that in a 
February 2000 rating decision, the RO denied service 
connection for dizziness, trench foot, memory loss, and a 
neck disorder, the latter two claimed as secondary to the 
veteran's service-connected generalized anxiety disability, 
as not well grounded.  During the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA may, 
on its own motion, readjudicate a claim denied as not well 
grounded during the period beginning on July 14, 1999, and 
ending on the date of the enactment of the Act (November 9, 
2000).  Thus, these issues are referred to the RO for 
appropriate action.





REMAND

Entitlement to service connection for psychoneurosis, 
anxiety, was granted by an August 1949 rating decision based 
upon the veteran's episodic complaints of nervousness near 
the end of his separation from service, as well as post-
service findings, including on a December 1948 VA examination 
and a February 1949 private psychiatric evaluation.  The RO 
assigned a 10 percent rating, effective from December 1948.  
A May 1992 rating decision recharacterized the veteran's 
disorder as generalized anxiety disorder with somatization 
and continued the 10 percent rating; a June 1994 BVA decision 
affirmed that decision, and the 10 percent rating remained 
unchanged until December 1999, when the RO assigned a 30 
percent rating, effective from March 1996.  The later 
decision was based on two VA examinations.  The evaluation in 
November 1996 resulted in a continued diagnosis of 
generalized anxiety disorder with somatization, and it was 
noted that the veteran's fixation on his history of hepatitis 
could be considered delusional and that his condition 
appeared to be essentially unchanged.  No Global Assessment 
of Functioning (GAF) score was given.  Upon the latter 
examination in October 1997, the veteran complained of sleep 
problems due to nightmares and nocturia.  The examiner noted 
that the veteran's fixation on his liver was of almost 
delusional proportions and that his somatization continued 
and assigned a GAF score of 55. 

At a July 2000 VA mental disorders examination, the veteran 
reported decreased sleep, normal appetite, decreased energy, 
but denied depression, anxiety, hallucinations, obsessive-
compulsive symptoms or phobias.  He denied any current 
suicidal or homicidal ideation or past suicide attempts, and 
he indicated that he saw Dr. K. once every six months.  On 
examination, the veteran had a staggering gait and decreased 
balance and was slow in responding to questions.  His mood 
was described as tired and his speech was halting at time 
with significant delay in response.  The veteran had 
significant difficulty repeating sentences and following 
commands.  Thought content was devoid of any delusions, 
depression, anxiety, obsessive-compulsive symptoms or phobias 
and thought form was devoid of any loosening of association 
or flight of ideas.  On cognitive testing, there was 
significant immediate and short-term memory deficit.  
Attention span was also significantly deficient.  He could 
not do serial 3's or 7's, nor spell the word "world" forwards 
correctly.  Insight was poor.  The veteran could not repeat 
the phrase ifs, ands or buts correctly.  There appeared to be 
some mild degree of constructional apraxia, and the veteran 
had significant difficulty writing legibly.  The examiner, S. 
H. F., M.D., noted that the veteran's May 2000 magnetic 
resonance imaging (MRI) study was positive for left frontal 
parasagittal meningioma, as well as chronic small vessel 
disease.  Following a review of the claims file, including 
the veteran's neurology and medical consultation notes, the 
diagnosis was cognitive disorder, not otherwise specified 
(NOS), most likely secondary to a combination of left frontal 
parasagittal meningioma and essential chronic small vessel 
disease, and dementia, NOS, secondary to small vessel 
disease.  A GAF score of 40 was assigned.  An addendum 
indicated that on gross neurologic examination, the veteran 
staggered with difficulty holding his balance, with 
complaints of worsening headaches, urinary incontinence and 
significant immediate and short-term memory loss.

As a result of that examination, the RO asked a board of 
specialists in psychiatry to conduct a review of the claims 
file and VA medical records and render an opinion and 
complete rationale as to the diagnosis(es) appropriate for 
the veteran's medical condition.  If more than one diagnosis 
was appropriate, those diagnoses were to be given and the 
symptoms attributable to each clearly identified.  If is was 
not possible to separate the symptoms, they should so state.

As a result of the August 2000 VA psychiatric board review, 
Dr. S. H. F., confirmed his July 2000 diagnoses and GAF score 
of 40.  The other psychiatrist, I. S., M. D., diagnosed the 
veteran with cognitive disorder and dementia based upon his 
difficulties remembering, recalling and repeating and 
calculating.  He also gave the veteran a diagnosis of 
generalized anxiety disorder based upon a longitudinal 
history, his current medication with Clonazepam and the 
veteran's long-term desire not to have a psychiatric 
diagnosis and not to admit to anxiety and mental anguish, and 
his difficulty in his motor behavior and his slowness in 
responding to mental questions further supported the 
diagnosis of anxiety disorder and hypochondriasis.  The 
combined GAF score was recorded as 40.  

Dr. I. S. did not clearly identify symptoms attributable to 
each diagnosis separately or give each a separate GAF score, 
nor did he state that it was not possible to separate the 
symptoms, as the RO had requested.  It is the Board's 
judgment that a the RO must refer the claims file to Dr. I. 
S., for the purpose of answering these remaining questions.   
If that physician is not available, the veteran must be 
afforded a more thorough psychiatric examination for the 
purpose of determining the current severity of the veteran's 
psychiatric disorder and, to the extent that is possible, to 
distinguish service and non-service-connected psychiatric 
symptomatology, to include indicating the degree of 
impairment due solely to the veteran's service-connected 
anxiety disorder by assigning it a separate GAF score.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 
1 Vet. App. 121 (1991). 

The Board further notes that, during the pendency of this 
appeal, the regulations pertaining to the evaluation of 
mental disorders were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52695- 52702 (1996) (presently codified at 
38 C.F.R. §§ 4.125- 4.130 (2000) ("current" regulations).  
Both the former and current regulations are applicable to the 
veteran's claim and "the version most favorable to appellant 
should and ... will apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs (Secretary) to 
do otherwise and the Secretary did so." See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In reviewing the 
record, the Board finds that, while the RO did furnish the 
former and current criteria for rating mental disorders to 
the veteran during this appeal (see, for example, the 
supplemental statement of the case issued in September 1997), 
it appears that the RO has evaluated the veteran's claim 
recently based solely on the current regulations, as 
reflected in the December 1999 and November 2000 supplemental 
statements of the case.  There is no indication in the record 
that the RO continued to also consider the version of the 
regulations in effect before November 1996, as mandated in 
Karnas, supra. 

Finally, a review of the claims file indicates that VA 
outpatient treatment records associated with the file cover 
the period from March to October 1996.  However, the Board 
notes that, at his April 1997 RO hearing and subsequent VA 
examinations, the veteran has indicated that he was receiving 
continuing medication and occasional treatment for his 
psychiatric disorder(s).  Any additional recent VA treatment 
records should also be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain copies of the 
veteran's VA psychiatric treatment 
records that may be available since 
October 1996.  The RO should also ask the 
veteran to identify any other sources of 
VA or non-VA psychiatric treatment in 
recent years.  The RO should obtain 
copies of the related medical records 
that are not already in the claims file 
and associate them with the record.

2.  The RO is requested to review the 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

3.  Thereafter, the claims file and a 
copy of this remand should be referred, 
if possible, to the August 2000 VA 
examiner who continued a diagnosis of 
generalized anxiety, Dr. Ivan Sletten.  
After reviewing all of the relevant 
evidence in the claims file, he should 
identify all symptoms and clinical 
findings, which are manifestations of the 
veteran's service-connected anxiety 
disorder with somatization, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they might affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  The examiner 
should also comment on the effect of the 
veteran's anxiety disorder on his 
employability.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  To the extent that 
it is possible, the examiner should 
distinguish between any social and 
industrial impairment stemming from the 
service-connected anxiety disorder from 
the veteran's nonservice-connected 
organic brain disease, to include 
dementia with a cognitive disorder.  The 
examiner should indicate the degree of 
impairment due solely to the veteran's 
service-connected anxiety disorder by 
assigning it a separate GAF score.  If 
the examiner is unable to render the 
requested opinion and separate GAF score, 
that fact should be stated in his report.  
A complete rationale should be provided 
for any opinions or conclusions 
expressed.

If Dr. Sletten is not available, the RO 
must schedule the veteran for another VA 
psychiatric examination with a 
psychiatrist who has not examined the 
veteran for the purpose of determining 
the current nature and severity of the 
veteran's service-connected anxiety 
disorder with somatization.  The 
veteran's claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in its entirety, 
and the examiner should so indicate in 
the report that the claims file was 
reviewed.  In particular, the examiner's 
attention is called to the July 2000 and 
August 2000 VA opinions and any 
additional treatment records received.  
All indicated tests should be 
accomplished.  The examiner is 
specifically requested to provide an 
opinion, if possible, describing which of 
the veteran's psychiatric symptoms are 
attributable to his service-connected 
anxiety disorder, and which symptoms are 
attributable to his organic brain 
disease, to include dementia with a 
cognitive disorder.  In this regard, the 
examiner should render an opinion as to 
the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
might affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment), and a GAF score 
should be assigned that reflects 
impairment due solely to the veteran's 
anxiety disorder with somatization.  If 
the examiner is unable to differentiate 
which symptoms are attributable to which 
disorder, the examiner should so state.  
The examiner should also comment on the 
effect of the veteran's anxiety disorder 
on his employability.  The examination 
report should include clinical findings 
and complete rationales for all opinions 
expressed. 

4.  After completion of the above 
actions, the RO should review the claims 
file and ensure that all of the foregoing 
development has been conducted and 
completed.  If not, the RO should take 
any action necessary to ensure such 
compliance.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the foregoing, 
the RO should consider all of the 
relevant evidence submitted since its 
September 1997 supplemental statement of 
the case was issued, and evaluate the 
veteran's anxiety disorder under both the 
former and the current versions of the 
regulations for evaluating mental 
disorders, including all other pertinent 
criteria, and apply the most favorable 
result.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and a 
reasonable period in which to respond.  
The record should then be returned to the 
Board for further appellate review.

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this appeal.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant and his representative have the right to 
submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


